DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendments filed on 11/08/2021 have been acknowledged and entered for consideration. New claims 2-20 have been added. No claims have been cancelled. Claims 1-20 remain pending in the current application. The amendments are in response to the Non-Final office Action mailed on 06/08/2021. 

Specification
The disclosure is objected to because of the following informalities:
In P21, [0063], L4-6, the distribution unit is first denoted by reference numeral 314 and later it is denoted by 312, which is actually the second device.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “another bit rate” and “another bandwidth priority”, apparently associated with the third content stream. Later it recites “another modulated content stream”. It is not clear whether the recitation of the “another” in the second limitation and in the third limitation refers to the same content stream or not. This has created ambiguity in claim interpretation and therefore created indefiniteness in determining the scope of the claim. Claims 16-20 are rejected because of their direct or indirect dependency on the rejected base claim.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,735,719 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,735,719 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

16909621 (Instant Application)
10,735,719 B2 (Patent)

Claim 1
Claim 1
1
A method, comprising:
A method, comprising:
2
receiving an encoding parameter associated with a first content stream associated with a first bandwidth priority, wherein the encoding parameter indicates a change in a level of complexity to encode the first content stream;
receiving an encoding parameter associated with a first content transmission, wherein the encoding parameter indicates a level of complexity to encode the first content transmission, and wherein the first content transmission comprises first content and is associated with a first bandwidth priority;
3
receiving, based on the change in the level of complexity and an allocation of bandwidth within a first modulated content stream comprising the first content stream and a second content stream, a third content stream associated with a second bandwidth priority; and
determining, based on the encoding parameter, a future level of complexity to encode the first content transmission;
4
generating a second modulated content stream comprising the first content stream and the third content stream.
requesting, based on the future level of complexity and an allocation of bandwidth within a third content transmission, a second content transmission, wherein the second content transmission is encoded at a second bit rate that is different than a first bit rate of the first content transmission;
5

receiving the second content transmission, wherein the second content transmission comprises second content and is associated with a second bandwidth priority; and


generating the third content transmission, wherein the third content transmission comprises the second content transmission and the first content transmission.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalence in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical except that some detailed languages of the patent claim limitation are not present in the instant claim limitations. The primary differences between the instant application and the patent are two folds: #1, in instant application “the encoding parameter indicates a change in a level of complexity”, which is not directly recited in the patent claim. However, the patent limitation recites “a future level of complexity to encode the first content transmission”, which is equivalent to the change in level of complexity. #2, in instant application the limitation recites “level of complexity and an allocation of bandwidth within a first modulated content stream comprising the first content stream and a second content transmission, a third content transmission associated with a second bandwidth priority”, meaning a third content stream with a second bandwidth priority is determined based on the level of complexity and an allocation of bandwidth of the first and second content stream. In the patent, the sequence is exactly same except the naming convention has been changed. For example, the patent claim recites “based on the encoding parameter, a future level of complexity to encode the first content transmission” and “based on the future level of complexity and an allocation of bandwidth within third content transmission”, “a second content transmission, wherein the second content transmission is encoded at a second bit rate that is different than a first bit rate of the first content transmission”. Therefore, in patent claim a second content transmission with second bitrate different than the first bitrate is generated based on the first and third content transmission complexity and bitrate (See the underlined parts). Lastly, in instant application, the last limitation recites, second content stream comprises the first and the third content streams, wherein, in patent claim, it recites, third content stream comprises the first and the second content streams. So, the changes are merely in the naming of the streams. Therefore, the patent claim limitation anticipates the instant claim limitation. Therefore, the instant application claim 1 as a whole is not patentably distinct from the patent claim 1.

Claim 8 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,735,719 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

16909621 (Instant Application)
10,735,719 B2 (Patent)

Claim 8
Claim 1
1
A method, comprising:
a method, comprising:
2
determining, based on an encoding parameter, a change to a level of complexity to encode a first content stream associated with a first bandwidth priority;
receiving an encoding parameter associated with a first content transmission, wherein the encoding parameter indicates a level of complexity to encode the first content transmission, and wherein the first content transmission comprises first content and is associated with a first bandwidth priority;
3
determining a second content stream associated with a second bandwidth priority; and
determining, based on the encoding parameter, a future level of complexity to encode the first content transmission;

generating, based on the change in the level of complexity and the second bandwidth priority, a third content stream.
requesting, based on the future level of complexity and an allocation of bandwidth within a third content transmission, a second content transmission, wherein the second content transmission is encoded at a second bit rate that is different than a first bit rate of the first content transmission;
5

receiving the second content transmission, wherein the second content transmission comprises second content and is associated with a second bandwidth priority; and
6

generating the third content transmission, wherein the third content transmission comprises the second content transmission and the first content transmission.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalence in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical except that some detailed languages of the patent claim limitation are not present in the instant claim limitations. The primary differences between the instant application and the patent are two folds: #1, in instant application “the encoding parameter indicates a change in a level of complexity”, which is not directly recited in the patent claim. However, the patent limitation recites “a future level of complexity to encode the first content transmission”, which is equivalent to the change in level of complexity. #2, in instant application the limitation recites “generating, based on the change in the level of complexity and the second future level of complexity and an allocation of bandwidth within a third content transmission”, “wherein the second content transmission comprises second content and is associated with a second bandwidth priority”, and “generating the third content transmission, wherein the third content transmission comprises the second content transmission and the first content transmission” (See the underlined parts). Therefore, the patent claim limitation anticipates the instant claim limitation. Therefore, the instant application claim 8 as a whole is not patentably distinct from the patent claim 1.

Claim 15 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,735,719 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

16909621 (Instant Application)
10,735,719 B2 (Patent)

Claim 15
Claim 1
1
A method, comprising:
A method, comprising:
2
receiving a modulated content stream comprising a first content stream and a second content stream, wherein the second content stream is encoded at a bit rate and associated with a bandwidth priority;
receiving an encoding parameter associated with a first content transmission, wherein the encoding parameter indicates a level of complexity to encode the first content transmission, and wherein the first content transmission comprises first content and is associated with a first bandwidth priority;
3
determining, based on an encoding parameter and a bandwidth threshold, a third content stream that is encoded at another bit rate and associated with another bandwidth priority; and
determining, based on the encoding parameter, a future level of complexity to encode the first content transmission;
4
generating another modulated content stream comprising the first content stream and the third content stream.
requesting, based on the future level of complexity and an allocation of bandwidth within a third content transmission, a second content transmission, wherein the second content transmission is encoded at a second bit rate that is different than a first bit rate of the first content transmission;
5

receiving the second content transmission, wherein the second content transmission comprises second content and is associated with a second bandwidth priority; and
6

generating the third content transmission, wherein the third content transmission comprises the second content transmission and the first content transmission.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalence in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical except that some detailed languages of the patent claim limitation are not present in the instant claim limitations. The primary differences between the instant application and the patent are two folds: #1, in instant application, it recites “based on an encoding parameter and a bandwidth threshold”, the term “bandwidth threshold” is not directly recited in the patent claim. However, the patent limitation recites “based on the future level of an allocation of bandwidth”, which is equivalent to the bandwidth threshold. #2, in instant application the terms “another bitrate” and “another bandwidth” are equivalent to the bitrate and bandwidth of the third content transmission respectively of the patent claim. Lastly, in instant application, the term “another modulated content stream” is equivalent to the “third content transmission” of the patent claim. For the mapping, please see the claim 1 DP rejection above. Therefore, the patent claim limitation anticipates the instant claim limitation. Therefore, the instant application claim 15 as a whole is not patentably distinct from the patent claim 1.

The dependent claims 2-7, 9-14, 16-20 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over combination of claims 1-17 U.S. Patent No. 10,735,719 B2, because they are directly or indirectly dependent on the rejected base claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, 14-15, 17-18, 20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Pat. 6,795,506 B1).

Regarding claim 1 (Currently Amended), Zhang et al. disclose a method, comprising: 
receiving an encoding parameter associated with a first content stream associated with a first bandwidth priority, wherein the encoding parameter indicates a change in a level of complexity to encode the first content stream (Fig. 2; Col 8, L43-L56; Network device 58 receives, encodes and transmits compressed coding contents V1 (first content stream) which includes coding parameters, e.g. bitrate and complexity of the video data as disclosed in Col 8, Ll-4. Fig. 3C shows the detail view of network device 58 where 298a represents the first content stream along with bitrate information 302a as disclosed in Col 13, L28-57); 
receiving, based on the change in the level of complexity and an allocation of bandwidth within a first modulated content stream comprising the first content stream and a second content stream (Fig. 2; Col 8, L43-L56; Network device 58 also selects, encodes and transmits compressed coding contents V2 (second content stream). Fig. 3C shows the detail view of network device 58 where 298b represents the second content stream along with bitrate information 302b as disclosed in Col 13, L28-57), a third content stream associated with a second bandwidth priority (In Col 10, L65 - Col 11, L19, it discloses the request of one of the receivers for contents V2, V3 (third) and V4, wherein the network device 92 re-multiplexes V2, V3 (third) and V4 from the multiplexed streams coming from 58, 60 and 62 based on the bandwidth requirements and bitrate information. Col 8, L48-51; It discloses the network device 58 as shown in Fig. 2, produces coding statistics information describing coding parameters embedded in the compressed bitstreams V1 and V2, which could be same or different from each other); and 
generating a second modulated content stream comprising the first content stream and the third content stream (Fig. 3C, Col 14, L17-27; It discloses the scheduler 66 combines the two compressed bitstreams 300a and 300b and generates a second compressed bitstream which Col 11, L9-19, it discloses a scenario where three different compressed video bitstreams V1 (first), V3 (third) or V2, V3, or V2, V4 are shown).

Regarding claim 2 (New), Zhang et al. disclose the method of claim 1, wherein receiving the encoding parameter comprises receiving the encoding parameter in a private adaption metadata field (Col 15, L45-49).  

Regarding claim 3 (New), Zhang et al. disclose the method of claim 1, wherein the change in the level of complexity comprises an increase in the level of complexity or a decrease in the level of complexity (Col 19, L26-35; It discloses a complexity_measure_value field comprising 10 bits which indicates the complexity of the compression. This value field ranges from 0 to 1023, where 0 is equivalent to low complexity and 1023 is equivalent of high complexity and therefore change in the value of the field indicates either an increase or decrease in complexity).  

Regarding claim 4 (New), Zhang et al. disclose the method of claim 1, wherein the encoding parameter comprises at least one of: an encoding quantization level, an encoding complexity parameter, a quantization coefficient level, a prediction error parameter, a motion vector parameter, or a frame comparison parameter (Col 19, L15-18; It discloses including quantization measure in the content transmission. In Col 19, L26-35, it discloses a complexity_measure_value field which is a complexity parameter encoded in the stream. In Col 18, L65-67, it discloses including motion vector information in the transmission stream).  

Regarding claim 7 (New), Zhang et al. disclose the method of claim 1, further comprising sending the second modulated content stream to a computing device (Fig. 2 shows the second content V2 is transmitted to a network device 92 which is a computing device).  

Regarding claim 8 (New), Zhang et al. disclose a method comprising: 
determining, based on an encoding parameter, a change to a level of complexity to encode a first content stream associated with a first bandwidth priority (Fig. 2; Col 8, L43-L56; Network device 58 receives, encodes and transmits compressed coding contents V1 (first content stream) which includes coding parameters, e.g. bitrate and complexity of the video data as disclosed in Col 8, Ll-4. Fig. 3C shows the detail view of network device 58 where 298a represents the first content stream along with bitrate information 302a as disclosed in Col 13, L28-57. The streaming of different contents at different bandwidth priority as disclosed in Col 21, L52 - Col 22, L2 and Col 22, L17-27, where it describes “the scheduler 411 selectively multiplexes the compressed video data according to relative bit rates of the compressed video data as provided by the bit rate information extracted by the extractor apparatus 404”, where the relative bit-rate is analogous to bandwidth priority. In Col 20, L5-7, in view of Fig. 5A, it specifically states “The scheduler 411 determines the relative order of transmission out of buffers 407”, which also indicates a relative bandwidth priority of one compressed bitstream over another); 
determining a second content stream associated with a second bandwidth priority (Fig. 2; Col 8, L43-L56; Network device 58 also selects, encodes and transmits compressed coding contents V2 (second content stream). Fig. 3C shows the detail view of network 58 where 298b represents the second content stream along with bitrate information 302b as disclosed in Col 13, L28-57); and 
generating, based on the change in the level of complexity and the second bandwidth priority, a third content stream (In Col 10, L65 - Col 11, L19, it discloses the request of one of the receivers for contents V2, V3 (third) and V4, wherein the network device 92 re-multiplexes V2, V3 (third) and V4 from the multiplexed streams coming from 58, 60 and 62 based on the bandwidth requirements and bitrate information. Col 8, L48-51; It discloses the network device 58 as shown in Fig. 2, produces coding statistics information describing coding parameters embedded in the compressed bitstreams V1 and V2, which could be same or different from each other).  

Regarding claim 9 (New), Zhang et al. disclose the method of claim 8, wherein determining the change to the level of complexity comprises determining an increase in the level of complexity or a decrease in the level of complexity (Col 19, L26-35; It discloses a complexity_measure_value field comprising 10 bits which indicates the complexity of the compression. This value field ranges from 0 to 1023, where 0 is equivalent to low complexity and 1023 is equivalent of high complexity and therefore change in the value of the field indicates either an increase or decrease in complexity).  

Regarding claim 10 (New), Zhang et al. disclose the method of claim 8, wherein the encoding parameter comprises at least one of: an encoding quantization level, an encoding complexity parameter, a quantization coefficient level, a prediction error parameter, a motion vector parameter, or a frame comparison parameter (Col 19, L15-18; It discloses including Col 19, L26-35, it discloses a complexity_measure_value field which is a complexity parameter encoded in the stream. In Col 18, L65-67, it discloses including motion vector information in the transmission stream).  

Regarding claim 11 (New), Zhang et al. disclose the method of claim 8, wherein determining the second content stream comprises determining the second content stream based on the first bandwidth priority and the second bandwidth priority (Fig. 3C shows the first content stream 300a with first bandwidth info 302a and second content stream 300b with second bandwidth info 302b, however, the scheduler prioritizes the bandwidth 302a of the first content stream and schedules both 300a and 300b at the prioritized bandwidth 302a as described in Col 14, L17-27).  

Regarding claim 14 (New), Zhang et al. disclose the method of claim 8, further comprising sending the third content stream to a computing device (Fig. 2 shows the second content V2 is transmitted to a network device 92 which is a computing device).  

Regarding claim 15 (New), Zhang et al. disclose a method comprising: 
receiving a modulated content stream comprising a first content stream and a second content stream, wherein the second content stream is encoded at a bit rate and associated with a bandwidth priority (Fig. 2; Col 8, L43-L56; Network device 58 receives, encodes and transmits compressed coding contents V1 (first content stream), and encodes and transmits compressed coding contents V2 (second content stream) which includes coding parameters, e.g. bitrate and complexity of the video data as disclosed in Col 8, Ll-4. Fig. 3C shows the detail view 58 where 298a and 298b representing the first and second content streams along with bitrate information 302a and 302b respectively as disclosed in Col 13, L28-57. The streaming of different contents at different bandwidth priority as disclosed in Col 21, L52 - Col 22, L2 and Col 22, L17-27, where it describes “the scheduler 411 selectively multiplexes the compressed video data according to relative bit rates of the compressed video data as provided by the bit rate information extracted by the extractor apparatus 404”, where the relative bit-rate is analogous to bandwidth priority. In Col 20, L5-7, in view of Fig. 5A, it specifically states “The scheduler 411 determines the relative order of transmission out of buffers 407”, which also indicates a relative bandwidth priority of one compressed bitstream over another); 
determining, based on an encoding parameter and a bandwidth threshold (Col 23, L8-11; It discloses bit budget allocation which is analogous to bandwidth threshold. It is to be noted that the bandwidth threshold is disclosed in Col 8, L29-33, where it discloses a channel limiting capacity. See also Col 11, L50-53, where it discloses determining the channel capacity), a third content stream that is encoded at another bit rate and associated with another bandwidth priority (Col In Col 10, L65 - Col 11, L19, it discloses the request of one of the receivers for contents V2, V3 (third) and V4, wherein the network device 92 re-multiplexes V2, V3 (third) and V4 from the multiplexed streams coming from 58, 60 and 62 based on the bandwidth requirements and bitrate information. Col 8, L48-51; It discloses the network device 58 as shown in Fig. 2, produces coding statistics information describing coding parameters embedded in the compressed bitstreams V1 and V2, which could be same or different from each other); and 
generating another modulated content stream comprising the first content stream and the third content stream (Fig. 3C, Col 14, L17-27; It discloses the scheduler 66 combines the two compressed bitstreams 300a and 300b and generates a second compressed bitstream which Col 11, L9-19, it discloses a scenario where three different compressed video bitstreams V1 (first), V3 (third) or V2, V3, or V2, V4 are shown).  

Regarding claim 17 (New), Zhang et al. disclose the method of claim 15, wherein the encoding parameter comprises at least one of an encoding quantization level, an encoding complexity parameter, a quantization coefficient level, a prediction error parameter, a motion vector parameter, or a frame comparison parameter (Col 19, L15-18; It discloses including quantization measure in the content transmission. In Col 19, L26-35, it discloses a complexity_measure_value field which is a complexity parameter encoded in the stream. In Col 18, L65-67, it discloses including motion vector information in the transmission stream).  

Regarding claim 18 (New), Zhang et al. disclose the method of claim 15, wherein the bandwidth threshold defines a bandwidth allocated to the first content stream or the second content stream within the modulated content stream (Col 23, L8-11).  

Regarding claim 20 (New), Zhang et al. disclose the method of claim 15, further comprising sending the another modulated content stream to a computing device (Fig. 2 shows the second content V2 is transmitted to a network device 92 which is a computing device).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 12-13, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pat. 6,795,506 B1) in view of Shumate (US PGPub 2010/0118697 A1).

Regarding claim 5 (New), Zhang et al. teach the method of claim 1.
Although, Zhang et al. teach bit allocation among different streams, meaning different bitstream being allocated with different bit rate as shown in Figs. 2, 5A, but it does not explicitly teach receiving the third content stream comprises receiving a version of the second content stream at a different bit rate, meaning compressing same stream with different bit rate.
However, Shumate teaches a system in the same field of endeavor (Abstract), where it teaches compressing same stream with different bit rate to generate different version of the same bitstream so that a third content stream can constitute a different version of the second content stream (Shumate; [0028], Fig. 1A; It teaches encoding same video bitstream 102A into N different versions of the same stream at N different bit rates by N different encoders 106A-N. See also [0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of efficient scheduling and multiplexing of different video contents to include Shumate's usage of creating different versions of same video content with different bit rates, because it helps content provider satisfy (Shumate, [0007]-[0008]). It also helps maximization of available bandwidth thereby reducing unused idle bandwidth (Shumate, [0037], L28-38).
 
Regarding claim 6 (New), Zhang et al. teach the method of claim 1.
Although, Zhang et al. teach bit allocation among different streams, meaning different bitstream being allocated with different bit rate as shown in Figs. 2, 5A, but it does not explicitly teach receiving the third content stream comprises increasing the allocation of bandwidth of the first content stream within the first modulated content stream, or in other words, compressing same stream with different bit rate to generate different version of the same bitstream within the final modulated bitstream.
However, Shumate teaches a system in the same field of endeavor (Abstract), where it teaches compressing same stream with different bit rate to generate different version of the same bitstream within the final modulated bitstream so that a third content stream may include an increased allocation of bandwidth of the first content stream within the first modulated content stream (Shumate; [0028], Fig. 1A; It teaches encoding same video bitstream 102A into N different versions of the same stream at N different bit rates by N different encoders 106A-N, wherein one of the different versions, e.g. output of encoder 106B, could be a version of the first stream with an increased bandwidth allocation. Here one of the multiplexed outputs of switch 114 is the third content stream. See also [0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of efficient scheduling and multiplexing of different video contents to include Shumate's usage of creating different (Shumate, [0007]-[0008]). It also helps maximization of available bandwidth thereby reducing unused idle bandwidth (Shumate, [0037], L28-38).

Regarding claim 12 (New), Zhang et al. teach the method of claim 8.
Although, Zhang et al. in Fig. 3C, show the first bandwidth information 302a of the first content stream 300a and second bandwidth information 302b of the second content stream 300b, but it does not explicitly teach the first bandwidth priority is associated with a first bit rate of the first content stream and the second bandwidth priority is associated with a second bit rate of the first content stream.
However, Shumate teaches a system in the same field of endeavor (Abstract), where it teaches compressing same stream with different bit rate to generate different version of the same bitstream within the final modulated bitstream, which means the bandwidth priority of the same first content stream is associated with a first bit rate priority and second bit rate priority of the first content stream (Shumate; [0028], Fig. 1A; It teaches encoding same video bitstream 102A into N different versions of the same stream at N different bit rates by N different encoders 106A-N, wherein one of the different versions, e.g. output of encoder 106B, could be a version of the first stream with a different bandwidth allocation. See also [0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of efficient scheduling and multiplexing of different video contents to include Shumate's usage of creating different versions of same video content with different bit rates, because it helps content provider satisfy (Shumate, [0007]-[0008]). It also helps maximization of available bandwidth thereby reducing unused idle bandwidth (Shumate, [0037], L28-38).

Regarding claim 13 (New), Zhang et al. teach the method of claim 8.
Although, Zhang et al. teach bit allocation among different streams, meaning different bitstream being allocated with different bit rate as shown in Figs. 2, 5A, but it does not explicitly teach having a third content stream with the first content stream that is encoded at a lower bit rate or a higher bit rate than a bit rate of the first content stream, or in other words, compressing same stream with an increased or decreased bit rate to generate different version of the same bitstream.
However, Shumate teaches a system in the same field of endeavor (Abstract), where it teaches compressing same stream with an increased or decreased bit rate to generate different version of the same bitstream so that a third content stream may include an increased or decreased allocation of bandwidth of the first content stream (Shumate; [0028], Fig. 1A; It teaches encoding same video bitstream 102A into N different versions of the same stream at N different bit rates by N different encoders 106A-N, wherein one of the different versions, e.g. output of encoder 106B, could be a version of the first stream with an increased or decreased  bandwidth allocation. Here one of the multiplexed outputs of switch 114 is the third content stream. See also [0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of efficient scheduling and multiplexing of different video contents to include Shumate's usage of creating different versions of same video content with different bit rates, because it helps content provider satisfy (Shumate, [0007]-[0008]). It also helps maximization of available bandwidth thereby reducing unused idle bandwidth (Shumate, [0037], L28-38).

Regarding claim 16 (New), Zhang et al. teach the method of claim 15.
Although, Zhang et al. teach bit allocation among different streams, meaning different bitstream being allocated with different bit rate as shown in Figs. 2, 5A, but it does not explicitly teach determining the third content stream based on the bandwidth priority and the another bandwidth priority, meaning the third content stream is generated based on two different bandwidth priorities of the same stream.
However, Shumate teaches a system in the same field of endeavor (Abstract), where it teaches compressing same stream with different bit rate to generate different version of the same bitstream so that a third content stream can constitute a different version of the content stream based on the bandwidth allocation (Shumate; [0028], Fig. 1A; It teaches encoding same video bitstream 102A into N different versions of the same stream at N different bit rates by N different encoders 106A-N. See also [0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of efficient scheduling and multiplexing of different video contents to include Shumate's usage of creating different versions of same video content with different bit rates, because it helps content provider satisfy all its customers without dropping completely one customer when a higher priority content is transmitted to a different customer (Shumate, [0007]-[0008]). It also helps maximization of available bandwidth thereby reducing unused idle bandwidth (Shumate, [0037], L28-38).

Regarding claim 19 (New), Zhang et al. teach the method of claim 15.
Although, Zhang et al. teach bit allocation among different streams, meaning different bitstream being allocated with different bit rate as shown in Figs. 2, 5A, but it does not explicitly teach having a third content stream comprises content of the second content stream that is encoded at the another bit rate, and wherein the another bit rate is a lower bit rate or a higher bit rate than the bit rate of the second content stream, or in other words, compressing same stream with an increased or decreased bit rate to generate different version of the same bitstream.
However, Shumate teaches a system in the same field of endeavor (Abstract), where it teaches compressing same stream with an increased or decreased bit rate to generate different version of the same bitstream so that a third content stream may include an increased or decreased allocation of bandwidth of the first second content stream (Shumate; [0028], Fig. 1A; It teaches encoding same video bitstream 102A into N different versions of the same stream at N different bit rates by N different encoders 106A-N, wherein one of the different versions, e.g. output of encoder 106B, could be a version of the second content stream with an increased or decreased  bandwidth allocation. Here one of the multiplexed outputs of switch 114 is the third content stream. See also [0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of efficient scheduling and multiplexing of different video contents to include Shumate's usage of creating different versions of same video content with different bit rates, because it helps content provider satisfy all its customers without dropping completely one customer when a higher priority content is (Shumate, [0007]-[0008]). It also helps maximization of available bandwidth thereby reducing unused idle bandwidth (Shumate, [0037], L28-38).

Response to Arguments
Applicant's arguments filed on 11/08/2021 have been fully considered but they are not persuasive.
	Examiner noted that the amendments to the original specification on P21, [0063], L4-6, regarding the denoting of distribution unit by reference numeral 314 and later by 312, the amendment mistakenly kept the wrong reference numeral. Therefore, the objection is maintained.
The Examiner maintains the Double Patenting rejection of the instant application claims since the amendments to the independent claim(s), with the replacement of “ content transmission” by “content stream”, did not make the claims patentably distinct from the previously patented claims of Patent No. 10,735,719 B2. 

The Applicant in P7 of the remark section argues regarding the rejection of claim 1 over Zhang et al. by referring to the Examiner’s reason for Allowance (dated 03/24/2020) of a continuation of the current application (Application no 14/285131). First of all, the current application, although being a continuation of a previous application, does not need to follow the rejection basis of a different application. Moreover, the Examiner, on more in-depth review of the prior art reference, believes Zhang et al. indeed anticipate the streaming of different contents at different bandwidth priority as disclosed in Col 21, L52 - Col 22, L2 and Col 22, L17-27, where it describes “the scheduler 411 selectively multiplexes the compressed video data Col 20, L5-7, in view of Fig. 5A, it specifically states “The scheduler 411 determines the relative order of transmission out of buffers 407”, which also indicates a relative bandwidth priority of one compressed bitstream over another. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.    “SITUATION-DEPENDENT DYNAMIC BIT RATE ENCODING AND DISTRIBUTION OF CONTENT” - Manchester et al., US PGPub 2014/0143823 Al.
2.    “ADAPTIVE BIT RATE DISTRIBUTION OF MULTICAST STREAMS” - Li et al., US PGPub 2014/0355603 Al.
3. “Streaming Video over the Internet: Approaches and Directions” - Dapeng Wu, Yiwei Thomas Hou, Wenwu Zhu, Ya-Qin Zhang, and Jon M. Peha; IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 11, NO. 3, MARCH 2001.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485